 



Exhibit 10
April 3, 2007
Mr. Richard A. Manoogian
Chairman and Chief Executive Officer
Masco Corporation
21001 Van Born Rd.
Taylor, MI 48180
Dear Richard:
     Over the past several years the Company’s Board, primarily through its
Organization and Compensation Committee, has been actively involved in reviewing
succession planning for the Company’s senior management. As an integral part of
that process, we have discussed with you your willingness to continue to serve
as the Company’s Chief Executive Officer and your receptivity to remain actively
involved in the management of the Company even if you desired to step down at
some point from that position. During these discussions you have expressed your
willingness to remain engaged as Chief Executive Officer, Executive Chairman or
in a similar full-time senior executive role acceptable to you and the Company
but to transition, if compatible with the needs of the Company, from your role
as Chief Executive Officer during 2007. This letter agreement, which has
received the approval of the Committee and the full Board, summarizes the
agreements that have been reached as a result of the foregoing discussions.
     You have agreed that you will continue to serve, but at the pleasure of the
Board and on an “at will” employment basis, as the Company’s Chief Executive
Officer (with our objective to accommodate your desire to transition from that
role during the current year), Executive Chairman or in a similar full time
senior executive role acceptable to you and the Company, upon mutually
acceptable compensatory arrangements, until December 31, 2012.
     In return for this agreement, the Company has agreed that as long as you
are employed by the Company as Chief Executive Officer, Executive Chairman or in
a similar senior executive role or serve as Chairman of the Board, the Company
will (a) make available to you the personal financial, tax, accounting and
administrative assistance currently provided to you and described in the
Company’s proxy statement dated April 7, 2006, provided you continue to
reimburse the Company for the incremental cost of these services, and
(b) provide at no additional cost to you (other than for any income tax as a
consequence of your imputed income) at the Company’s headquarters or, at your
election, at a location convenient to you in the Detroit Metropolitan Area if
the Company’s headquarters are relocated elsewhere, office space and supplies
for your personal use comparable to that currently provided to you, and usage of
the Company’s aircraft and corporate automobile and driver on the same basis as
currently exists. After termination of your services for the Company, the
Company will continue to provide the same benefits as are set forth

 



--------------------------------------------------------------------------------



 



in the preceding sentence but only so long in each case as you reimburse the
Company for the incremental cost of the benefit and the Company is legally
permitted to provide such benefit. The term “incremental cost”, as used in this
paragraph, means the out-of-pocket direct cost to the Company of providing such
benefit but without taking into account the cost to the Company of equipment or
facility space (other than facility space in the manner currently reimbursed by
you for the services described in clause (a) above), or the cost or benefit to
the Company from the tax impact of providing such benefit.
     You understand that future interpretations of Section 409A of the Internal
Revenue Code may result in a delay of six months in your receipt of benefits
under the second sentence of the preceding paragraph. If that occurs the Company
will make you whole, to the extent legally permitted, for the temporary loss of
such benefits.
     If the understandings expressed above conform with your own understanding
of the results of our discussions, please sign and return a copy of this letter
to me, at which time it will become an agreement binding upon you and the
Company and the Company’s successors and assigns.
Agreed:

              /s/ Richard A. Manoogian       MASCO CORPORATION
 
           
Richard A. Manoogian
           
 
           
 
      By   /s/ Peter A. Dow
 
           
 
          Peter A. Dow
 
          Chairman
 
          Organization and Compensation Committee

 